                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    ALFREDO REYES RODRIGUEZ,
                             Petitioner,                                   CIVIL ACTION NO. 15-6182
                v.
    GIROUX, et al.,
                             Respondents.

                                                       ORDER

           AND NOW, this 11th day of February 2019, upon careful and independent consideration
of the pro se Petition for Writ of Habeas Corpus [Doc. 1], all related filings, and upon review of
the Report and Recommendation (“R&R”) of United States Magistrate Judge Lynne A. Sitarski
[Doc. 8], and Petitioner’s Objections to the R&R [Doc. 13], it is hereby ORDERED that:
      1.             The R&R [Doc. 8] is APPROVED and ADOPTED 1;

      2.             The Objections [Doc. 13] are OVERRULED 2;


1
  Where, as here, the petition has been referred to a magistrate judge for an R&R, a district court conducts a de novo
review of “those portions of the report or specified proposed findings or recommendations to which objection is
made,” and “may accept, reject, or modify, in whole or part, the findings or recommendations made by the
magistrate judge.” 28 U.S.C. § 636(b)(1).
The R&R appropriately determined that most of Petitioner’s claims are procedurally defaulted, since Petitioner did
not first exhaust the remedies available in state court before raising the claims in federal court. 28 U.S.C. §
2254(b)(1)(A); see also O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999) (finding that a petitioner demonstrates
exhaustion of state remedies by giving the “state courts one full opportunity to resolve any constitutional issues by
invoking one complete round of the State’s established appellate review process”). Even when a petitioner asserts a
claim in state court, federal habeas courts need not review a question of federal law decided by a state court “‘if the
decision of that court rests on a state law ground that is independent of the federal question and adequate to support
the judgment.’” Lambrix v. Singletary, 520 U.S. 518, 522–23 (1997) (citation omitted). As Petitioner failed to
exhaust most of his claims in state court, and some of his claims regarded independent and adequate state rules,
those claims are procedurally defaulted. See, e.g., Leake v. Dillman, 594 F. App’x 756, 758 (3d Cir. 2014) (citations
omitted) (holding that pursuant to independent and adequate state law grounds, the state Superior Court adequately
“deemed waived all of Petitioner’s claims of ineffective assistance of counsel due to his ‘failure to meaningfully
develop these claims . . . and to support them with appropriate legal authority’”).
Procedurally defaulted claims may still be reviewed on the merits in federal habeas petitions, but only if petitioner
can demonstrate: (1) “cause for the default and actual prejudice” as a result of the alleged violation of federal law, or
(2) that failure to consider the claims will result in a “fundamental miscarriage of justice.” Coleman v. Thompson,
501 U.S. 722, 750 (1991). The R&R correctly concluded that Petitioner failed to sufficiently provide arguments to
establish either cause and prejudice, or a miscarriage of justice.
2
 Petitioner objects to the two claims that the R&R determined were properly exhausted but failed on the merits.
The R&R correctly determined that Claim Two, which argued that trial counsel was ineffective for failing to elicit
certain character traits from Petitioner’s three character witnesses and failed to call additional character witnesses,
    3.             The Petition for Writ of Habeas Corpus [Doc. 1] is DISMISSED and without an

evidentiary hearing;

    4.             There is no probable cause to issue a certificate of appealability 3; and

    5.             The Clerk of Court is directed to CLOSE the case.

    It is so ORDERED.
                                                         BY THE COURT:

                                                         /s/ Cynthia M. Rufe
                                                         _____________________
                                                         CYNTHIA M. RUFE, J.


was meritless. The PCRA court reasonably determined that counsel discussed the issues with Petitioner and
introduced character evidence at trial, and that any additional character testimony would have merely been
cumulative. R&R at 18. The R&R also correctly found that Claim Five, which argued that trial counsel was
ineffective for failing to ensure that the Commonwealth’s witnesses were sequestered during his criminal trial, was
meritless because the PCRA court noted that “no witnesses were observed to have been in the courtroom at any time
prior to their testimony.” R&R at 22.
When claims presented in a federal habeas petition have been exhausted and decided on the merits in state court, a
district court may not grant relief unless the adjudication of the claim in state court resulted in a decision: (1) “that
was contrary to, or involved an unreasonable application of, clearly established Federal law, as determined by the
Supreme Court of the United States,” or (2) “that was based on an unreasonable determination of the facts in light of
the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d). Although Petitioner contends in his
objections to the R&R that witnesses would have addressed other traits than those included at trial as to being a
“good man” and a “good father,” Petitioner himself concedes the other traits he lists would have been “certainly
related to being a good man and father.” Pet’r’s Objs. at 4. Additionally, while Petitioner argues in his objections to
the R&R that his trial counsel’s failure to object to the sequestering of witnesses indicates a lack of proof on the
record as to whether witnesses were present in the courtroom before their testimony, the PCRA court’s factual
findings must be entitled to a presumption of correctness. 28 U.S.C. § 2254(e)(1); Thomas v. Horn, 570 F.3d 105,
116 (3d Cir. 2009).
To the extent that Petitioner raises new claims in his objections as to PCRA counsel’s ineffectiveness to excuse his
procedurally defaulted claims of trial counsel ineffectiveness, the Court is not required to consider arguments first
raised in objections to the R&R. See Prout v. Giroux, No. 14-3816, 2016 WL 1720414, at *27 n.21 (E.D. Pa. Apr.
29, 2016) (“[T]he Court cannot consider Petitioner’s claim that default should be waived because PCRA Counsel
was ineffective for failing to preserve this issue on appeal to the Superior Court because Petitioner raises this claim
for the first time in his objections.”). However, even assuming arguendo that the Court could consider these newly
raised claims, Petitioner has failed to show that he suffered prejudice from PCRA counsel’s failure to preserve the
claims for appeal. See Preston v. Superintendent Graterford SCI, 902 F.3d 365, 376 (3d Cir. 2018) (quoting Cox v.
Horn, 757 F.3d 113, 124 (3d Cir. 2014)) (holding that a federal district court may only review this procedurally
defaulted claim of layered ineffectiveness if a petitioner demonstrates: “(a) the default was caused by ineffective
assistance of post-conviction counsel or the absence of counsel (b) in the initial-review collateral proceeding (i.e.,
the first collateral proceeding in which the claim could be heard) and (c) the underlying claim of trial counsel
ineffectiveness is ‘substantial[.]’”).
3
  “Where a plain procedural bar is present and the district court is correct to invoke it to dispose of the case, a
reasonable jurist could not conclude either that the district court erred in dismissing the petition or that the petitioner
should be allowed to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (internal citation omitted).

                                                             2
